Exhibit4.2 PROSPER MARKETPLACE, INC. BORROWER PAYMENT DEPENDENT NOTES INDENTURE DATED AS OF JUNE 15, 2009 WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE CROSS REFERENCE TABLE(1) TIA INDENTURE SECTION SECTION 310 (a)(1) 6.8; 6.10 (a)(2) 6.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 6.10 (b) 6.8; 6.10 I N.A. 311 (a) 6.11 (b) 6.11 (c) N.A. 312 (a) 2.6 (b) 9.3 (c) 9.3 313 (a) 6.6 (b) 6.6 (c) 6.6; 9.2 (d) 6.6 314 (a) 3.2; 9.2 (b) N.A. (c)(1) 9.4 (c)(2) 9.4 (c)(3) N.A. (d) N.A. (e) 9.6 (f) 3.3 315 (a) 6.1 (b) 6.5; 9.2 (c) 6.1 (d) 6.1 (e) 5.11 316 (a)(1)(A) 5.5 (a)(1)(B) 5.4 (a)(2) N.A. (b) 5.7 (c) N.A. 317 (a)(1) 5.8 (a)(2) 5.9 (b) 2.5 318 (a) 9.1 (9) N.A. means not applicable (1) Note: This Cross Reference Table shall not, for any purpose, be deemed to be part of the Indenture. i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1 DEFINITIONS 1 Section 1.2 OTHER DEFINITIONS 4 Section 1.3 INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT 4 Section 1.4 RULES OF CONSTRUCTION 4 ARTICLE II THE SECURITIES 5 Section 2.1 FORMS GENERALLY 5 Section 2.2 TITLE, TERMS AND DENOMINATIONS 5 Section 2.3 EXECUTION, AUTHENTICATION, DELIVERY AND DATING 6 Section 2.4 REGISTRAR AND PAYING AGENT 7 Section 2.5 PAYING AGENT TO HOLD MONEY AND SECURITIES IN TRUST 7 Section 2.6 SECURITYHOLDER LISTS 7 Section 2.7 TRANSFER 8 Section 2.8 OUTSTANDING SECURITIES; DETERMINATIONS OF HOLDERS’ ACTION 8 Section 2.9 CANCELLATION 8 Section 2.10 PAYMENTS 8 Section 2.11 PERSONS DEEMED OWNERS 9 Section 2.12 CUSIP NUMBERS 9 ARTICLE III COVENANTS 9 Section 3.1 PAYMENT OF SECURITIES 9 Section 3.2 SEC REPORTS 9 Section 3.3 COMPLIANCE CERTIFICATE; STATEMENT BY OFFICERS AS TO DEFAULT 9 Section 3.4 FURTHER INSTRUMENTS AND ACTS 9 Section 3.5 MAINTENANCE OF OFFICE OR AGENCY 9 Section 3.6 BORROWER LOAN SERVICING 10 ARTICLE IV SUCCESSOR CORPORATION 10 Section 4.1 WHEN COMPANY MAY MERGE OR TRANSFER ASSETS 10 ARTICLE V DEFAULTS AND REMEDIES 11 Section 5.1 EVENTS OF DEFAULT 11 Section 5.2 ACCELERATION 11 Section 5.3 OTHER REMEDIES 12 Section 5.4 WAIVER OF PAST DEFAULTS 12 Section 5.5 CONTROL BY MAJORITY 12 Section 5.6 LIMITATION ON SUITS 12 Section 5.7 RIGHTS OF HOLDERS TO RECEIVE PAYMENT 12 Section 5.8 COLLECTION SUIT BY TRUSTEE 12 Section 5.9 TRUSTEE MAY FILE PROOFS OF CLAIM 13 Section 5.10 PRIORITIES 13 Section 5.11 UNDERTAKING FOR COSTS 13 Section 5.12 WAIVER OF STAY, EXTENSION OR USURY LAWS 14 ARTICLE VI TRUSTEE 14 Section 6.1 DUTIES OF TRUSTEE 14 Section 6.2 RIGHTS OF TRUSTEE 14 Section 6.3 INDIVIDUAL RIGHTS OF TRUSTEE, ETC. 16 Section 6.4 TRUSTEE’S DISCLAIMER 16 Section 6.5 NOTICE OF DEFAULTS 16 Section 6.6 REPORTS BY TRUSTEE TO HOLDERS 16 Section 6.7 COMPENSATION AND INDEMNITY 16 Section 6.8 REPLACEMENT OF TRUSTEE 17 Section 6.9 SUCCESSOR TRUSTEE BY MERGER 18 ii Section 6.10 ELIGIBILITY; DISQUALIFICATION 18 Section 6.11 PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY 18 Section 6.12 SECURITY INTEREST 18 ARTICLE VII SATISFACTION AND DISCHARGE 18 Section 7.1 DISCHARGE OF LIABILITY ON SECURITIES 18 Section 7.2 REPAYMENT TO THE COMPANY 19 ARTICLE VIII SUPPLEMENTAL INDENTURES 19 Section 8.1 SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS 19 Section 8.2 SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS 20 Section 8.3 COMPLIANCE WITH TRUST INDENTURE ACT 21 Section 8.4 REVOCATION AND EFFECT OF CONSENTS, WAIVERS AND ACTIONS 21 Section 8.5 NOTATION ON OR EXCHANGE OF SECURITIES 21 Section 8.6 TRUSTEE TO SIGN SUPPLEMENTAL INDENTURES 21 Section 8.7 EFFECT OF SUPPLEMENTAL INDENTURES 21 ARTICLE IX MISCELLANEOUS 21 Section 9.1 TRUST INDENTURE ACT CONTROLS 21 Section 9.2 NOTICES 21 Section 9.3 COMMUNICATION BY HOLDERS WITH OTHER HOLDERS 22 Section 9.4 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT 22 Section 9.5 FORM OF DOCUMENTS DELIVERED TO TRUSTEE 22 Section 9.6 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION 23 Section 9.7 SEPARABILITY CLAUSE 23 Section 9.8 RULES BY TRUSTEE, PAYING AGENT AND REGISTRAR 23 Section 9.9 LEGAL HOLIDAYS 23 Section 9.10 GOVERNING LAW AND JURISDICTION; WAIVER OF JURY TRIAL 23 Section 9.11 NO RECOURSE AGAINST OTHERS 23 Section 9.12 SUCCESSORS 24 Section 9.13 EFFECT OF HEADINGS AND TABLE OF CONTENTS 24 Section 9.14 BENEFITS OF INDENTURE 24 Section 9.15 MULTIPLE ORIGINALS 24 Section 9.16 FORCE MAJEURE 24 Section 9.17 U.S.A. PATRIOT ACT 24 EXHIBIT A - FORM OF BORROWER PAYMENT DEPENDENT NOTE SECURITY A-1 iii INDENTURE dated as ofJune 15, 2009, by and between Prosper Marketplace,Inc., a Delaware corporation (“Company”), and Wells Fargo Bank, National Association, a national banking association incorporated and existing under the laws of the United States of America, as trustee (“Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of special limited obligations of the Company referred to as Borrower Payment Dependent Notes (herein, individually and collectively, the “Securities”), to be issued in series as in this Indenture provided. For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and ratable benefit of the Holders of the Securities or each series thereof as follows: ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE Section1.1DEFINITIONS. “ACH System” means the Automated Clearing House system of the U.S. Federal Reserve Board or a successor system providing electronic funds transfers between banks. “Affiliate” of any specified person means any other person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified person.For the purposes of this definition, “Control” when used with respect to any specified person means the power to direct or cause the direction of the management and policies of such person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “Controlling” and “Controlled” have meanings correlative to the foregoing. “Board of Directors” means the board of directors of the Company or any committee of such board authorized with respect to any matter to exercise the powers of the Board of
